Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 
Remarks
This action is in response to the request for continuation received on 3/8/21.  Claims 1 and 4-8 are pending in the application.  Claims 2 and 3 have been cancelled and claim 8 has been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2009/0228477) and further in view of Bayliss (US 8,266,168).

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2009/0228477) and further in view of Bayliss (US 8,266,168).

With respect to claim 1, Matsubara teaches a non-transitory computer-readable storage  5 medium storing a computer program that causes a computer to perform a procedure comprising:
acquiring estimated values (Matsubara, Fig. 8 step s7 & Fig. 9, acquire resource associated with resource A that holds part of information from resource held in individual DB-A & pa 0027-0038, the FCMDB holds pieces of attribute information that may relate to ID-deficit resource of individual DB-A) of values indicating certain features of a plurality of entities for which the estimated values exist, respectively (Matsubara, pa 0024-0025, the data managing unit 4 acquires a resource (related ;
sequentially selecting one of the plurality of entities in a database as a first candidate entity, wherein the database stores the plurality of entities, a plurality of additional entities for which the estimated values do not exist (Fig. 8 step S2 no & pa 0026-0027, determine whether an ID has been set in a resource, More specifically, the ID-deficit resource identifying unit 6, on the basis of a resource (related resource) acquired by the data managing unit 4 and a relation used when the related resource is acquired in the data managing unit 4, searches the FCMDB for a resource (to be referred to as a resource to be identified) which can be identified as the same resource as the ID-deficit resource. Examiner Note: the FCMDB includes the estimated values and the Individual DB-A holds the plurality of entities), the values indicating the features of the respective entities, and one or more items of relation information indicating a relationship between the values and entities including the plurality of entities and the plurality of additional entities (Matsubara, Fig. 8 s8, find resource having similar association to resource A & Fig. 9 & pa 0048-0049, identify resources with matching attribute information & pa 0024-0025, the data managing unit 4 acquires a resource (related resource) having a predetermined relation to a resource with a deficiency of an ID & pa 0043, a related resource associated with the resource A and holding a part of attribute information is identified);
determining whether a same value as a first estimated value for the first candidate entity is found by20 following the one or more items of the relation information (Matsubara, pa 0027, searching the FCMDB for a resource which can be identified as the same resource as the ID-deficit resource & 0044, search the resources for a resource having the same relation as that of resource A); 
when the same value as the first estimated value is found, determining one or more items of specified relation information among the one or more items of the relation information, the one or more items of the specified relation information leading to the same value as the first estimated value (Matsubara, pa 0045, when the probability of identity is high, the data managing unit 4 merges the pieces of attribute information of both the resources (the resource A and the searched resource) and writes evaluation information in the FCMDB); 
determining, among the plurality of entities in the database, one or more first entities, for each of which the same value as the first estimated value is found (Matsubara, pa 0044, identify resource A).
Matsubara doesn't expressly discuss acquiring estimated values of values indicating certain features of a plurality of entities, respectively; referring to the database, determining, among the plurality of entities, entities other than first entities to be second candidate entities, sequentially selecting      5specified relation information, and determining, when a different value is found, the selected second candidate entity to be a second entity.
acquiring estimated values of values indicating certain features of a plurality of entities, respectively (Bayliss, Col. 5 Li. 15-18, comparing field values of two records. Examiner Note: estimated values are the values of the records that are compared);
 referring to a database holding the plurality of10 entities, the values indicating the features of the respective entities, and one or more items of relation information indicating a relationship between the plurality of entities and the values indicating the features of the respective entities, determining the15 plurality of entities to be first candidate entities (Bayliss, Col. 22 Li. 4-17, first iteration calculates field value probabilities for every field value in the database to determine the records that include a field value that is within a fixed distance of the given field value & Col. 23 Li. 53-57, the result of the preliminary linking operation may be that, after the first iteration, the database contains entity representations, or multiple sets of linked records, where each such linked set contains records representing the same individual);
sequentially selecting among the plurality of entities in the database, each entity other than the one or more first entities as a second candidate entity;
determining whether a value different from a second estimated value for the second candidate entity is found by following the one or more items of the specified relation information (Bayliss, Col. 23 Li. 48-57, At block 315, between the first iteration and the second iteration, the database undergoes a preliminary linking operation,
which may be based on the match weights generated by the first iteration. This linking operation may be essentially the same as the preliminary linking operation discussed above in Section I. The result of the preliminary linking operation may be that, after the 
      5determining
ddetermining, among the plurality of entities in the database, one or more second entities, for each of which the different value as the second estimated value is found (Bayliss, Col. 24 Li. 32-38, the second iteration begins by associating to each given field value the number of entity representations that include a record including a field value that is "near" the given field value as measured by the function. The function D and distanced define, by way of non-limiting example, what is meant by "near." & Col. 13, Li. 48-50, it is possible for two records linked in the same entity representation to have different field values in the same field).
acquiring a search query indicating a common feature of the plurality of entities for which the estimated values exist (Bayliss, Col. 24 Li. 15-16, a technique for … third… iteration & Col. 24 Li. 25-32, the second (and subsequent) iteration counts … the number of entity representations that contain at least one record with a field value in the associated field.  Examiner Note: this “field value” indicates a common feature and is a search query); -100-  Atty. Dkt. No. 16-01500 
detecting one or more additional entities that match the search query in the database other than the plurality of entities (Bayliss, Col. 24 Li. 25-32, the second (and subsequent) iteration counts … the number of entity representations that contain at least one record with a field value in the associated field); 
determining, among 5the one or more additional entities in the database, one or more third entities, each of which is associated with a value by the specified relation information and matches the search query (Bayliss, Col. 24 Li. 52-58, determine the number of records that contain a field value within distance d from field value v as measured by the function D); 
calculating an existence rate, which indicates a rate of the number of entities, each of which is 10associated with a value by the relation information, with respect to a number of the plurality of entities, based on the number of the plurality of entities, a number of the plurality of additional entities, a number of the one or more first entities, a number of the one or more second entities, and the number of the one or more third15 entities (Bayliss, Col. 24 Li. 23-60, count the number of entity representations that are “near” the given field value and divide by total number of entity representations, equation 23).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have combined Matsubara and Bayliss because it provides increasingly accurate match data (Bayliss, Col. 6 Li. 26-30).

With respect to claim 4, Matsubara in view of Bayliss teaches the non-transitory computer-readable storage medium according to claim 8, wherein the procedure further includes notifying another computer connected to the  20 computer via a network of the 

With respect to claim 5, Matsubara in view of Bayliss teaches the non-transitory computer-readable storage  25 medium according to claim 1,wherein the procedure further includes acquiring a program module for acquiring the estimated values of the values indicating the certain features of the plurality of entities based on values associated with the respective entities, and wherein the acquiring of the estimated values includes using the search query to determine a plurality of entities in the database and executing the program module to acquire the estimated values for the determined respective entities (Matsubara, pa 0024, accept a query and return a searching result of the FCMDB to the client).

With respect to claim 6 and 7, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

With respect to claim 8, Matsubara in view of Bayliss teaches the non-transitory computer readable storage medium according to claim 1, wherein the procedure further includes calculating a concordance rate between the estimated values for the respective entities and the      values associated with the respective entities by the specified relation information, based on the number of the one or more first entities and the number of the one or more second entities (Matsubara, pa 0049, a concordance rate between attribute information such that the number of items included in both the attribute information of 

Response to Amendment
Rejection under 35 U.S.C. 112
With regard to claims 1-7, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1-7.  

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant argues that Matsubara in view of Bayliss doesn't expressly discuss “acquiring a search query indicating a common feature of the plurality of entities for which the estimated values exist; detecting one or more additional entities that match the search query in the database other than the plurality of entities”.  The Examiner respectfully disagrees.  When Bayliss discusses that second, third, and subsequent iterations can be performed, there can be several iterations present (Fig. 3 & Col. 24 Li. 15-23).  When the records are counted to determine matches of a particular field value, a search query is acquired, and the determined matches are detected (Col. 24 Li. 23-31).  Therefore, it would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have included the teachings of Bayliss because it provides increasingly accurate match data (Bayliss, Col. 6 Li. 26-30).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169